Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/JP2018/032418.
	Claims 1-15 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a mutated tetraprenyl-β-curcumene cyclase.

II, claim(s) 9-12, drawn to a polynucleotide encoding the mutated tetraprenyl-β-curcumene cyclase of Group I, vector/microorganism comprising said polyncueotode, and a transformant comprising said vector.

Group III, claim(s) 13-14, drawn to a method of producing ambrein using the mutated tetraprenyl-β-curcumene cyclase of Group I.

Group IV, claim(s) 15, drawn to a method of producing ambrein using the microorganism of Group II.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Mutated tetraprenyl-β-curcumene cyclase using different substrates to produce ambrein.  Applicants are required to elect ONE mutated tetraprenyl-β-curcumene cyclase by (1) identifying the parent tetraprenyl-β-curcumene cyclase by its sequence identifier, (2) identifying all modifications made in said parent, and (3) substrate for producing ambrein.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 1, 5, 9, 13, 14, and 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-IV and the species appears to be that they all relate to a mutated tetraprenyl-β-curcumene cyclase producing ambrein from squalene and having the structural features recited in claim1 or 5. 
Breuer (US 9,447,404 – form PTO-892) discloses mutants of a squalene-hopene cylclase of SEQ ID NO:79 having (1) substitution of the 4th amino acid of DXDD with an amino acid other than aspartic acid and (2) substitution of the 4th amino acid of GxGx(G/A/P) with an amino acid other than leucine (see the sequence alignment below).  Tetraprenyl-β-curcumene cyclase activity is inherent to the squalene-hopene cyclase of Breuer because Sato (Bioscience, Biotechnology, and Biochemistry, 66(8): 1660-1670 (2002) – form PTO-1449) discloses mutant squalene-hopene cylase produces 3-deoxyachilleol A from squalene and Nigata (WO 2015/033746 – form PTO-1449) discloses production of ambrein by reacting mutant squalene-hopene cylase capable of producing 3-deoxyachilleol A.
Therefore, the technical feature linking the inventions of Groups I-IV and species does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

The special technical feature of Group I is a mutated tetraprenyl-β-curcumene cyclase.



The special technical feature of Group III is a method of producing ambrein using a mutated tetraprenyl-β-curcumene cyclase.

The special technical feature of Group IV is a method of producing ambrein using a microorganism comprising a polynucleotide encoding a mutated tetraprenyl-β-curcumene cyclase.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


; Sequence 79, Application US/14560263
; Patent No. 9447404
; GENERAL INFORMATION
;  APPLICANT: Breuer, Michael
;  APPLICANT:Hauer, Bernhard
;  APPLICANT:Jendrossek, Dieter
;  APPLICANT:Siedenburg, Gabriele
;  APPLICANT:Pleiss, Jurgen
;  APPLICANT:Sirim, Demet
;  APPLICANT:Racolta, Silvia
;  TITLE OF INVENTION: Method for the biocatalytic cyclization of terpenes and cyclase
;  TITLE OF INVENTION:mutants employable therein
;  FILE REFERENCE: 074012-0194-01-US
;  CURRENT APPLICATION NUMBER: US/14/560,263
;  CURRENT FILING DATE: 2014-12-04
;  PRIOR APPLICATION NUMBER: US 13/297,798
;  PRIOR FILING DATE: 2011-11-16
;  PRIOR APPLICATION NUMBER: US 61/414,434
;  PRIOR FILING DATE: 2010-11-17
;  PRIOR APPLICATION NUMBER: US 61/499,228
;  PRIOR FILING DATE: 2011-06-21
;  PRIOR APPLICATION NUMBER: US 61/540,028
;  PRIOR FILING DATE: 2011-09-28
;  NUMBER OF SEQ ID NOS: 388
; SEQ ID NO 79
;  LENGTH: 660
;  TYPE: PRT
;  ORGANISM: Brevibacillus brevis
US-14-560-263-79

  Query Match             46.0%;  Score 1516;  DB 8;  Length 660;
  Best Local Similarity   46.2%;  
  Matches  292;  Conservative  124;  Mismatches  204;  Indels   12;  Gaps    6; 

Qy          5 LKEVQLEIQRRIAYLRPTQKNDGSFRYCFETGVMPDAFLIMLLRTFDLDKEVLIKQLTER 64
              |:||| || |  |:|   |: ||::|:| |:  | |: :|:||||  :  | |:::||  
Db         29 LREVQQEINRIQAFLLQRQQEDGTWRFCLESSPMTDSHMIILLRTLGIHDERLMEKLTAH 88

Qy         65 IVSLQNEDGLWTLF-DDEEHNLSATIQAYTALLYSGYYQKNDRILRKAERYIIDSGGISR 123
              | :||:::| | |: |::| :|| || :| ||| || | ||:  :  |  :|:: ||:::
Db         89 ITALQHDNGAWKLYPDEQEGHLSTTIDSYYALLLSGKYTKNEPRMALARSFILEKGGLTQ 148

Qy        124 AHFLTRWMLSVNGLYEWPKLFYLPLSLLLVPTYVPLNFYELSTYARIHFVPMMVAGNKKF 183
              |: ||::  :: | |:||  | :|: : |:|   |::||:   |||:|  |||:  :: :
Db        149 ANMLTKFATALTGQYQWPSHFLVPVEIALLPPSFPVSFYDFVGYARVHLAPMMIVADRNY 208

Qy        184 SLTSRHTPSLSHLDVREQKQES-------EETTQESRASIFLV-DHLKQLASLPSYIHKL 235
                   : | || |                |   :| :: :  : | |:||  ||  :|||
Db        209 VKKPDNAPDLSDLYADTPISRGLYPHRFLENFLKEGQSFLATIHDSLQQLPFLPGQLHKL 268

Qy        236 GYQAAERYMLERIEKDGTLYSYATSTFFMIYGLLALGYKKDSFVIQKAIDGICSLLSTCS 295
                :  |:|:| ||| |||||:|:|||||||: ||| |:     :||||: |:   :    
Db        269 ALRRLEQYILARIEPDGTLYNYSTSTFFMIFALLARGFSPKDPLIQKAMQGLTGSVYDYE 328

Qy        296 GHVHVENSTSTVWDTALLSYALQEAGVPQQDPMIKGTTRY-LKKRQHTKLGDWQFHNPNT 354
                 |:: :|| |||||||:::||::|:    | |:   || |:|:|||  |||:  ||| 
Db        329 NGAHLQLATSAVWDTALLTFSLQKSGLSPTHPAIQKANRYLLRKQQHT-YGDWKIRNPNG 387

Qy        355 APGGWGFSDINTNNPDLDDTSAAIRALSRRAQTDTDYLESWQRGINWLLSMQNKDGGFAA 414
               |||||||| || |||:|||:||:|:|   |:||     :|:||: ||||||| |||: |


Qy        415 FEKNTDSILFTYLPLENAKDAATDPATADLTGRVLECLGNFAGMNKSHPSIKAAVKWLFD 474
              ||:|||:    :||:| |   :|||::|||||| || |||:||   :   ::  |:||  
Db        448 FERNTDADFIRHLPIEGADTVSTDPSSADLTGRTLEFLGNYAGRTLTDLHVEKGVRWLLK 507

Qy        475 HQLDNGSWYGRWGVCYIYGTWAAITGLRAVGVSASDPRIIKAINWLKSIQQEDGGFGESC 534
              ||  :||||||||: |:|||||||||| ||| | ::| | ||: || : |  |||:||||
Db        508 HQESDGSWYGRWGIAYLYGTWAAITGLMAVGFSPTEPAIQKAVAWLVANQNPDGGWGESC 567

Qy        535 YSASLKKYVPLSFSTPSQTAWALDALMTICPLKDQSVEKGIKFLLNPN-LTEQQTHYPTG 593
               |   | ||||  |||||||||:|||: :       :::||::||  |   :  | ||||
Db        568 QSDLKKTYVPLGASTPSQTAWAIDALIAVSSKPTAELQRGIRYLLTHNQANDWTTRYPTG 627

Qy        594 IGLPGQFYIQYHSYNDIFPLLALAHYAKKHSS 625
               | ||  |  ||||  |:|||||:||  |:::
Db        628 GGRPGGTYFAYHSYRWIWPLLALSHYQVKYAN 659